Citation Nr: 1032611	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, to 
include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to a compensable rating for bilateral pes planus 
prior to March 21, 2009. 

3.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus since March 21, 2009. 

4.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision by 
the Regional Office (RO) in Togus, Maine, which denied the 
Veteran's attempt to reopen her claim of entitlement to service 
connection for lumbosacral strain; and denied her claim for a 
compensable evaluation for bilateral pes planus.  In December 
2004, the RO in Baltimore, Maryland, denied a claim for service 
connection for lumbosacral strain, secondary to the service-
connected bilateral pes planus.  The Veteran perfected a timely 
appeal to those decisions.  

In October 2007, the Veteran appeared and offered testimony at a 
hearing before the undersigned Acting Veteran's Law Judge in 
Washington, D.C.  A transcript of that hearing is of record.  

In an April 2008 decision, the Board reopened the claim of 
entitlement to service connection for lumbosacral strain.  The 
Board then remanded this issue, and the issue of an increased 
evaluation for bilateral pes planus for additional evidentiary 
development.  

Pursuant to the Board's April 2008 remand, the RO has provided 
additional notice to the Veteran, obtained additional pertinent 
medical evidence, and scheduled the Veteran for an updated VA 
examination to ascertain the current severity of her bilateral 
pes planus.  Accordingly, for purposes of the Veteran's claim for 
an increased rating for bilateral pes planus, the directives of 
the Board's April 2008 remand have been accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

By a rating action in December 2009, the RO increased the 
evaluation for bilateral pes planus from 0 percent to 30 percent, 
effective March 21, 2009.  That, however, is not the highest 
possible rating, so the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) 
was issued in February 2010.  

In the informal hearing presentation, dated in May 2010, the 
Veteran's service representative raised a claim for entitlement 
to an increased rating for migraine headaches.  This issue is 
referred to the RO for appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board does not have jurisdiction of 
issues not yet adjudicated by the RO).  

The issues of entitlement to service connection for lumbosacral 
strain, secondary to bilateral pes planus, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to March 21, 2009, the Veteran's bilateral pes planus 
was manifested by complaints of foot pain and swelling, limiting 
the ability to stand and walk for prolonged periods; on objective 
examination, there was swelling of the feet, abnormal weight 
bearing, with moderate pronation of the right foot.  

2.  Since March 21, 2009, the Veteran's bilateral pes planus has 
been characterized by pain and swelling while walking, 
tenderness, instability, weakness and abnormal weight bearing.  
Heel valgus was 3 degrees, bilaterally, and malalignment was 
correctible with manipulation.  Pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, and that which is not improved by orthopedic 
shoes or appliances have not been shown.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a 10 percent evaluation, and no more, for bilateral 
pes planus, prior to March 21, 2009, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b) (1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2009).  

2.  Since March 21, 2009, the criteria for a rating in excess of 
30 percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5276 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, VA satisfied its duty to notify by means of a 
December 2003 letter from the RO to the Veteran, which was issued 
prior to the RO decision in May 2004.  Additional letters were 
issued in May 2008 and March 2009.  Those letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence and/or information 
in her possession to the RO.  With respect to the Dingess 
requirements, the May 2008 letter provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  Accordingly, 
the RO effectively satisfied the notice requirements with respect 
to the issues on appeal.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to her 
claims has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of her claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded VA examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 
295 (2008).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited history 
from the Veteran, and provided information necessary to decide 
the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual background.

A September 1995 rating decision granted service connection for 
bilateral pes planus, evaluated as 0 percent disabling, effective 
May 10, 1995.  

In October 2003, the Veteran filed her present claim for an 
increased rating for bilateral pes planus.  In conjunction with 
her claim, the Veteran was afforded a VA examination in October 
2003.  At that time, she reported having injured her left foot 10 
years earlier when she had a fall.  The Veteran reported having 
pain in the dorsum of the left foot and near the left heel on 
standing or walking for a long time.  She stated that she was 
recently seen by orthopedics and prescribed a brace for posterior 
tibial tendonitis.  She denied taking any pain medications.  On 
examination, the feet were intact with normal toenails.  The feet 
revealed no deformities.  There was mild bilateral pes planus 
without pronation.  The Achilles tendon showed normal alignment.  
There was no tenderness under the arches or under the heels.  
There was mild tenderness on the dorsum of the foot only on the 
left over the left 1st MTP joint.  The examiner noted that the 
Veteran brought x-rays of the left ankle and foot, taken in July 
2003, which showed the left foot and ankle to be normal.  The 
pertinent diagnosis was mild bilateral pes planus.  

A podiatry outpatient note, dated in August 2004, indicates that 
the Veteran developed left foot pain and swelling 1.5 years ago; 
she indicated that she had functional orthotics made last year.  
The Veteran reported swelling most severe after exercise.  She 
stated that injection provided some improvement, but she was 
still having pain across the dorsal aspect of the left foot and 
left heel.  On examination, pain was present in multiple regions 
including metatarsal shafts 2, 3 web spaces.  She had moderate 
hallux valgus deformity of the left foot with pain on dorsal 
joint compression.  X-ray study revealed hallux valgus deformity, 
with no stress fractures.  The impression was plantar fasciitis, 
and hallux valgus; the examiner stated that he was unable to rule 
out systemic cause of foot pain.  

Of record is an orthopedic consultation note dated in December 
2004, indicating that the Veteran was seen in regard to left 
ankle pain that goes up to the left knee and will occasion 
radiates up to groin area when left lower extremity swells up 
badly.  On examination, there was some tenderness on the left 
Achilles and has some pain left great toe.  It was noted that 
when she does get the pain and swelling will radiate to groin 
area and swells up and cannot walk.  There is some discomfort on 
range of motion of the 1st MTP joint of left great toe with mild 
bunion formation.  There is some discoloration strake up dorsal 
medial left foot over medial 1st MT bone area, which she states 
was from steroid injection infection of the left foot.  When 
standing, there was pronation of the feet.  X-ray study of the 
feet revealed no evidence of stress fracture.  The pertinent 
diagnosis was pronation of the feet with left foot strain, with a 
bunion on the left foot with some hallux rigidius.  

Of record is a statement from a PCP at the VAMC, dated in October 
2006, indicating that the Veteran was under her care.  The 
physician reported that the Veteran suffers from chronic left 
foot and ankle pain and swelling resulting from an injury which 
occurred 12 years ago.  He stated that the Veteran should not do 
work that requires prolonged standing as this worsens her 
condition.  

At her personal hearing in October 2007, the Veteran reported 
that she experiences swelling of her feet and legs, particularly 
after standing for long periods of time.  The Veteran indicated 
that she has been prescribed inserts; she stated that she has 
been wearing the orthotics that was given to her at the VA.  The 
Veteran reported that she is unable to wear regular shoes; she 
only wears sneakers and open toe shoes.  The Veteran indicated 
that when the feet become swollen, the skin around that area gets 
very hot.  She stated that the pain radiates from the foot 
upwards.  

Received in March 2009 were VA progress notes dated from February 
2005 to December 2008.  Among these records was the report of a 
VA examination conducted in November 2008.  At that time, the 
Veteran indicated that she has had problems with pain and 
swelling in the left foot and ankle.  She noted that working 
requires standing on her feet for prolonged periods which has 
aggravated the condition.  The Veteran complained of pain in the 
left foot which occurs with walking and standing; she also 
reported swelling at the dorsum of the foot and lower leg.  The 
Veteran reported constant flare-ups of pain lasting more than two 
weeks; she noted that the flare-ups occur with prolonged periods 
of walking and standing.  She stated that she is able to stand 
for 15 to 30 minutes and she is able to walk 1/4 mile.  The Veteran 
indicates that she wore an orthotic insert for pain in the arch 
secondary to her pes planus.  The examiner noted objective 
evidence of painful motion; the Veteran had pain in the posterior 
heel and information to the medial malleolus on 
inversion/eversion and plantar flexion and dorsiflexion of the 
left ankle.  There was also evidence of swelling, manifested by 
nonpitting edema at the ankle and dorsum of the foot.  The 
examiner reported tenderness on palpation of the posterior ankle 
at the insertion of the Achilles tendon.  There was no 
instability and no weakness.  There was evidence of abnormal 
weight bearing, manifested by unusual shoe wear pattern.  
Achilles alignment was normal with non weight bearing as well as 
with weight bearing.  There was no malalignment.  There was mild 
pronation of the left foot.  Location of the weight bearing line 
was over the great toe.  There was no other foot deformity.  

Examination of the right foot was unremarkable, except for 
swelling and abnormal weight bearing, manifested by unusual shoe 
wear pattern.  Achilles alignment was normal with non weight 
bearing and weight bearing.  There was no malalignment.  She had 
moderate pronation of the right foot.  Location of the weight 
bearing line was over the great toe.  The Veteran had a 
propulsive gait with no limp.  X-ray study of the feet was within 
normal limits.  

The Veteran was afforded another VA examination in March 2009.  
At that time, the Veteran indicated that she is able to stand 
more than one but less than 3 hours; she is able to walk more 
than 1/4 mile but less than one mile.  The Veteran reported using 
orthotic inserts and custom molded foot orthotics.  On 
examination of the left foot, the examiner stated that there was 
evidence of painful motion, swelling, tenderness, instability, 
weakness and abnormal weight bearing.  Pain was elicited by 
subtalar joint pronation.  There was generalized edema and 
effusion over the left posterior tibial tendon.  She had 
tenderness at the tibialis posterior tendon and medial subtalar 
joint line.  It was noted that the Veteran had difficulty with 
single limb toe raise on the left consistent with posterior 
tibial tendon weakness in closed kinetic chain motion.  Abnormal 
weight bearing was manifested by unusual shoe wear pattern.  The 
Achilles showed normal alignment.  There was inward bowing, which 
is correctable with manipulation; however, there was spasm on 
manipulation.  There was forefoot malalignment, which was 
correctable by manipulation with no pain.  There was midfoot 
malalignment, which was correctible by manipulation but with 
pain.  There was moderate pronation.  Arch was present on non 
weight bearing and weight bearing.  She had pain on manipulation.  
There was left heel valgus at 3 degrees which was correctible by 
manipulation.  Location of weight bearing was medial to great 
toe.  There was muscle atrophy of the foot.  

Examination of the right foot also revealed painful motion, 
tenderness, instability, weakness, swelling and abnormal weight 
bearing.  There was generalized edema and skin breakdown.  
Achilles alignment was normal and inward bowing, which was 
correctible by manipulation; she had no pain or spasms.  There 
was forefoot malalignment, which was correctible by manipulation 
with no pain.  There was also midfoot malalignment, which was 
correctible by manipulation with no pain.  There was moderate 
pronation.  Arch present on non weight bearing and on weight 
bearing.  There was no pain on manipulation.  There was right 
heel valgus of 3 degrees, which was correctible by manipulation.  
Location of weight bearing line was medial to great toe.  The 
pertinent diagnosis was pes planus exacerbated by grade I 
posterior tibial tendon deficiency left.  The examiner noted that 
the Veteran has a problem with doing chores, shopping, exercises, 
playing sports and traveling.  

VA progress notes dated from March 2009 to November 2009 show 
that the Veteran continued to receive clinical attention for foot 
pain.  

III.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2009) requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 (2009) requires that medical reports be interpreted 
in light of the entire recorded history, and that each disability 
must be considered from the point of view of the veteran's 
working or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

A. Entitlement to a compensable rating prior to March 21, 2009.

In her June 2004 notice of disagreement, the Veteran stated that 
she experiences chronic swelling of the left foot.  At her 
personal hearing in October 2007, the Veteran reported her feet 
swell and are very painful.  The Veteran reported that she 
experiences swelling of her feet and legs, particularly after 
standing for long periods of time.  The Veteran indicated that 
she has inserts prescribed by the VA.  The Veteran reported that 
she is unable to wear regular shoes; she only wears sneakers and 
open toe shoes.  The Veteran indicated that when her feet become 
swollen, the skin around that area gets very hot.  Therefore, the 
Veteran contended that a compensable disability rating should be 
assigned for her bilateral pes planus to reflect more accurately 
the severity of her symptomatology.  

The Veteran's pes planus is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, for acquired flatfoot.  To receive 
a 10 percent disability rating under this Diagnostic Code, there 
must be a showing of moderate acquired flatfoot with the weight 
bearing line over or medial to the great toe, inward bowing of 
the tendo Achilles, or bilateral or unilateral pain on 
manipulation and use of feet.  For severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

In this regard, the Board notes that, on the occasion of a VA 
examination in October 2003, the Veteran reported having pain in 
the dorsum of the left foot and near the left heel on standing or 
walking for a long time.  The feet revealed no deformities.  
There was mild bilateral pes planus without pronation.  The 
Achilles tendon showed normal alignment.  There was no tenderness 
under the arches or under the heels.  There was mild tenderness 
on the dorsum of the foot only on the left over the left 1st MTP 
joint.  The pertinent diagnosis was mild bilateral pes planus.  
In August 2004, the Veteran indicated that she had functional 
orthotics made the year before; however, she was still 
experiencing swelling most severe after exercise.  She stated 
that injection provided some improvement, but she was still 
having pain across the dorsal aspect of the left foot and left 
heel.  

When seen in December 2004, examination of the feet revealed some 
tenderness on the left Achilles and has some pain left great toe.  
There is some discomfort on range of motion of the 1st MTP joint 
of left great toe with mild bunion formation.  There is some 
discoloration strake up dorsal medial left foot over medial 1st 
MT bone area, which she states was from steroid injection 
infection of the left foot.  Although x-ray study of the feet 
revealed no evidence of stress fracture, it was noted that there 
was pronation of the feet when standing.  The pertinent diagnosis 
was pronation of the feet with left foot strain.  

During a VA examination in November 2008, the examiner noted 
objective evidence of painful motion; the Veteran had pain in the 
posterior heel and information to the medial malleolus on 
inversion/eversion and plantar flexion and dorsiflexion of the 
left ankle.  There was also evidence of swelling, manifested by 
nonpitting edema at the ankle and dorsum of the foot.  The 
examiner reported tenderness on palpation of the posterior ankle 
at the insertion of the Achilles tendon.  There was no 
instability and no weakness.  There was evidence of abnormal 
weight bearing, manifested by unusual shoe wear pattern.  
Examination of the right foot revealed moderate pronation.  

Based upon the evidence of record and resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
symptomatology of the Veteran's bilateral pes planus more closely 
approximates the criteria for a 10 percent disability rating.  38 
C.F.R. § 4.7.  The Veteran's symptoms, taking into account her 
reports of pain at her October 2003 and November 2008 VA 
examinations and her October 2007 hearing testimony, as well as 
reports of swelling in the left foot with pronation of the feet, 
warrant a 10 percent disability rating prior to March 21, 2009.  
The record clearly reflects that the Veteran has bilateral pain 
on use of feet due to her service-connected pes planus, despite 
the use of orthotics.  

The Veteran reports pain and discomfort with use in both feet and 
she is competent to report such symptoms.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  The 
Veteran's reports of bilateral foot pain appear consistent 
throughout the period in question and the Board has no reason to 
doubt her credibility in this regard.  The Board acknowledges 
that physical examination were otherwise largely unremarkable.  
However, resolving reasonable doubt in the Veteran's favor, the 
Board finds that the disability picture for her bilateral foot 
disability more nearly approximates the criteria for a 10 percent 
evaluation during the appeal period prior to March 21, 2009.  
There is no evidence to support a finding of severe bilateral pes 
planus and an evaluation greater than 10 percent is not 
warranted.  

The Board has considered rating the Veteran's service-connected 
pes planus under other Diagnostic Codes in order to provide her 
with the most beneficial rating.  However, there is no evidence 
that the Veteran has claw foot, malunion or nonunion of the 
tarsal or metatarsal bones or a foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5278, 5283, 5284.  Consequently, these codes are 
not for application.  

The evidence shows that symptoms for a 10 percent rating for pes 
planus have been demonstrated, but the preponderance of the 
evidence is against a finding that the criteria for the next 
higher rating has been met.  Moreover, there is not a state of 
equipoise of the positive evidence with the negative evidence to 
otherwise provide a basis for assigning a rating higher than 10 
percent prior to March 21, 2009.  

B.  Rating in excess of 30 percent from March 1, 2009.

In a December 2009 decision, the RO increased the Veteran's 
disability rating for her service-connected pes planus to 30 
percent, effective March 21, 2009.  In order to warrant a rating 
in excess of 30 percent, the evidence must show a pronounced 
disability with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, and that which is not 
improved by orthopedic shoes or appliances.  

Here, the evidence does not indicate that a rating in excess of 
30 percent is warranted since March 21, 2009.  The 30 percent 
rating was based primarily on a VA examination that the Veteran 
underwent in March 2009.  There, she indicated experiencing pain, 
swelling and redness in both feet while walking, which limits her 
ability to walk more than a mile.  While the examiner observed 
pain and tenderness in both feet, in neither case did the 
evidence indicate that the tenderness was extreme in nature.  

Next, the VA examiner observed normal Achilles alignment 
bilaterally with non weight bearing.  The examiner did report 
malalignment in the forefoot and midfoot of both feet; the 
malalignment was correctible on manipulation.  She had pronation 
in both feet, which was described as moderate.  Heel valgus was 3 
degrees bilaterally.  However, marked inward displacement or 
severe spasm of the tendo Achilles was not indicated.  Of 
additional note, the evidence indicates that the use of 
orthopedic inserts yield some improvement.  Overall, while the 
evidence indicates pain with tenderness, the evidence indicates 
that a 30 percent is more appropriate.  

Next, the Board has also considered her statements that her 
disability merits a higher rating.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of her pes planus 
disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined her during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, while the record indicates that the Veteran is 
currently unemployed, and that her bilateral pes planus causes 
some impairment, such impairment is contemplated by the rating 
criteria.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  In sum, after a careful 
review of the evidence of record, the Board finds that the 
benefit of the doubt rule is not applicable and the appeals are 
denied.  


ORDER

A disability rating of 10 percent, but no more, for bilateral pes 
planus, prior to March 21, 2009, is granted, subject to the laws 
and regulations governing the payment of VA monetary benefits.  

A rating in excess of 30 percent for bilateral pes planus, since 
March 21, 2009, is denied.  


REMAND

VA has a duty to assist a claimant in the development of her 
claim.  This duty includes providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2009).  Once VA undertakes the effort to provide 
an examination, whether or not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board thus must return it as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
38 C.F.R. § 4.2.  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  S/C Lumboscral spine, secondary to bilateral pes planus.

The Veteran has contended that her lumbosacral spine disorder is 
secondary to her service-connected bilateral pes planus.  
Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  To establish 
service connection for a disability on a secondary basis, there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (2006).  Additionally, when 
aggravation of a nonservice- connected disability is proximately 
due to or the result of a service-connected disorder, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 38 C.F.R. 
§ 3.310(b) (2009).   

Following a neurological evaluation in October 2003, the examiner 
reported a diagnosis of low back pain due to muscle sprain and 
degenerative joint disease and radicular dysfunction; he also 
stated that an MRI confirmed herniated disc and spinal stenosis, 
and stated that the findings were felt to be due to trauma in the 
military.  

In April 2008, the Board remanded the claim for a VA examination 
to address the etiology of the claimed lumbosacral spine 
disorder.  Specifically, the examiner was asked to "advance an 
opinion as to whether it is at least as likely as not (i.e., 
probability of 50 percent or more); or less likely than not 
(i.e., probability less than 50 percent) that any identified 
chronic lumbosacral spine disorder had its onset during active 
service; otherwise originated during active service; and/or is 
etiologically related to and/or increased in severity beyond its 
natural progression due to the veteran's service-connected 
disabilities."  

Although the Veteran underwent VA medical examination in March 
2009, the findings of these examinations are insufficient for 
resolution of this appeal.  At that time, the examiner reported a 
diagnosis of lumbar spasm; however, he did not provide an 
etiology for the back disorder.  Consequently, this examination 
does not appear to be in accord with the directives of the April 
2008 Board remand and corrective action is in order.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

In a deferred rating action in November 2009, the RO noted that 
the examiner failed to provide the requested medical opinion.  It 
was noted that the claims folder should be returned to the 
examiner who conducted the spine examination in order to provide 
an opinion as set forth in the April 2008 Board remand; the 
examiner was asked to provide a complete rationale for his/her 
medical opinion.  However, the claims folder was not returned the 
examiner who performed the spine examination and the examiner 
failed to provide an opinion.  

In December 2009, the VA examiner who conducted the examination 
of the feet in March 2009 stated "it would be speculative to 
conclude your medical opinion based on time and intervening 
events."  

Because the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  As the results of the March 2009 VA examination and 
subsequent statement in December 2009 appear to be too general 
and speculative in both their findings and conclusion, the Board 
concludes that another VA examination is necessary to obtain a 
clearer medical opinion as to the likelihood that the Veteran's 
lumbosacral spine disorder was caused or aggravated by her 
service-connected bilateral pes planus.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).   

B.  TDIU.

The March 2009 VA examiner noted that the Veteran's migraine 
headaches caused a real problem with relation to her employment.  
The Board observes that the Veteran's service-connected 
disabilities also include migraine headaches (rated 30 percent 
disabling), bilateral pes planus (rated 30 percent disabling), 
bronchial asthma (rated 10 percent disabling), and allergic 
rhinitis (rated noncompensable).  The combined rating for 
service-connected disability is 60 percent.  

A request for TDIU need not be expressly raised by a Veteran, but 
may be reasonably raised by the record.  In the present case, the 
Board finds that the March 2009 VA examiner's comments, when 
considered in light of the Veteran's over-all service-connected 
disability picture raises the issue of unemployability.  A 
request for TDIU is not a separate claim for benefits, but 
rather, in the present case, involves an attempt to obtain an 
appropriate rating for a disability or disabilities, as part of 
the initial adjudication of a claim.  The issue of TDIU has not 
been adjudicated by the RO.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Therefore, the Board remands the issue of 
entitlement to TDIU to the RO for development and adjudication.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the Board finds that further 
development is necessary prior to appellate review. Accordingly, 
the case is REMANDED for the following actions:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined her for low back 
disorder since January 2010.  The Veteran 
must be asked to complete a separate VA 
Form 21-4142 for any physician or source of 
treatment or examination she may identify.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that she is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  The Veteran should be afforded a VA 
orthopedic examination in order to 
determine the etiology of any current 
lumbar spine disorder.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  All 
indicated tests should be accomplished.  
The VA examiner should review the claims 
folder and provide an opinion as to whether 
it is at least as likely as not (50 percent 
or greater likelihood) that the disability 
was caused by or aggravated by the service-
connected bilateral pes planus.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If the examiner determines that the lumbar 
spine disorder was aggravated by the 
service-connected disability, the examiner 
should identify the level of disability 
caused by the service-connected disability, 
to the extent possible.  A complete 
rationale for any opinion expressed should 
be provided.  

3.  The Veteran should be afforded a 
general medical examination to determine 
whether all of her service-connected 
disabilities, considered in combination, 
render the Veteran unemployable.  The 
examiner is requested to furnish an opinion 
as to whether it is at least as likely as 
not (50 percent or greater) that the 
Veteran's service-connected disabilities 
render her unemployable.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate 
the claims in light of any additional 
evidence obtained.  If this determination 
remains unfavorable to the Veteran in any 
way, she and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and her representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
in order.  By this REMAND, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the Veteran 
until she is notified.  The purposes of this REMAND are to 
further develop the record and to accord the Veteran due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


